CaSe: 1219-CV-OOJ_45-DAP DOC #Z 215-4 Filed: 03/29/19 l Of 2. Page|D #Z 4222

UN|TED STATES DlSTRlCT COURT
NORTHERN DlSTRlCT OF OH|O
EASTERN D|VlSlON

D|G|TAL |\/lEDlA SOLUT|ONS, LLC, CASE NO. 1119-cV-‘|45

JUDGE DAN AARON POLSTEF{
MAG|STRATE JUDGE THOl\/lAS PARKER

PLA|NT|FF,

SOUTH UN|VERS|TY OF OH|O, LLC, et

a/.,

)
)
)
)
V. )
)
)
)
)
)

DEFENDANTS.

ORDER REGARDING .EMPLOYEE BEENF|TS AT WESTERN STATE COLLEGE OF
LAW

This matter comes before the Court upon the motion of Cheyanna Jaffke,

employee of Western State College of LaW, regarding her employee benefits.

lt is HEREBY O'RDEF{ED that the receiver or his agent provide Cheyanna Jaffke

With the following information:

1. A letter that indicates that her employer provided health insurance has been
cancelled.

2. The name of the Long-Term Disability lnsurance provider and policy number
as Well as the last time collected premiums were transferred to the insurance
provider.

3. The name of the Short-Term Disability insurance provider and policy number
as Well as the last time collected premiums Were transferred to the insurance
provider.

4. The name of the Life lnsurance provider and policy number as Well as the last
time collected premiums Were transferred to the insurance provider.

Case:

1219-CV-OOl45-DAP DOC #Z 215-4 Filed: 03/29/19 2 012. Page|D #Z 4223

The name of the Dental lnsurance provider and policy number as Well as the
last time collected premiums Were transferred to the insurance provider.
The name of the Vision insurance provider and policy number as Well as the
last time collected premiums Were transferred to the insurance provider.
Confirmation that all Withholdings from her paycheck for her 401 k has been
transferred to Fidelity up to and including the l\/larch 29, 2019 paycheck.

A refund any money Withheld from her paychecks that has not been
transferred by l\/larch 26, 2019 to any insurance provider.

lt is FURTHER ORDERED that the receiver or his agent Will:

1.

Will file the appropriate quarterly employment tax return With the internal
Revenue Service by April 15, 2019 and submit the payroll taxes Withheld from
Cheyanna Jaffke’s paychecks to the |nternal Revenue Service.

Will file the appropriate quarterly employment tax return With California’s
Franchise Tax Board by April 15, 2019 and submit the payroll taxes Withheld
from Cheyanna Jaffke’s paychecks to the Franchise Tax Board.

Dated: 2019

 

JUDGE DAN ARRON POLSTER
l\/lAG|STRATE JUDGE THOl\/lAS PARKER

